Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.204 Filed 08/04/21 Page 1 of 21




               UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF MICHIGAN

RAE LINN PEIFFER;

             Plaintiff,                     Case No.: 1:20-cv-13171-TLL-PLM
                                            Hon. Judge Thomas L. Ludington
v.                                          Magistrate Patricia T. Morris

MERCHANTS & MEDICAL
CREDIT CORPORATION, INC.,

             Defendant.

     DEFENDANT MERCHANTS & MEDICAL CREDIT CORPORATION,
            INC.’S MOTION FOR SUMMARY JUDGMENT
                 PURSUANT TO FED. R. CIV. P. 56

       Defendant Merchant & Medical Credit Corp. (“MMCC”), through its

undersigned counsel, for its Motion for Summary Judgment of Plaintiff Rae

Linn Peiffer’s (“Plaintiff”) Complaint, states:

       1.   This lawsuit stems from Plaintiff’s erroneous belief that MMCC

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.,

and Michigan Occupation Code (“MOC”) § 339.901, et seq., with regard to

Plaintiff during its lawful attempts to collect a debt owed by her son,

Thomas Peiffer.

       2.   MMCC is entitled to summary judgment pursuant to Federal

Rule of Civil Procedure 56(a) because there is no genuine issue of material




                                        1
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.205 Filed 08/04/21 Page 2 of 21




fact with respect to Plaintiff’s claims. The evidence and legal authority in

support of this Motion are more fully explained in MMCC’s Brief in Support.

      3.    MMCC’s counsel has attempted, on several occasions, to

obtain concurrence from Plaintiff’s counsel as to dismissal of all claims, but

concurrence was not given. Accordingly, MMCC was compelled to file the

instant motion seeking entry of summary judgment in its favor.

      WHEREFORE, MMCC respectfully requests that the Court to grant

its Motion for Summary Judgment, enter an Order dismissing Plaintiff’s

Complaint with prejudice, and award other relief as the Court deems

appropriate.

Dated: August 4, 2021               Respectfully Submitted,

                                    /s/ Charity A. Olson
                                    Charity A. Olson (MI P68295)
                                    OLSON LAW GROUP
                                    P.O. Box 64
                                    Hartland, MI 48353
                                    Phone:       (734) 255-6908
                                    E-mail:      colson@olsonlawpc.com

                                    Attorneys for Defendant Merchants &
                                    Medical Credit Corp., Inc.




                                       2
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.206 Filed 08/04/21 Page 3 of 21




                     ISSUE(S) BEFORE THE COURT

      1.    Whether Plaintiff’s claims of alleged violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. (Count I) are

without merit both factually and as a matter of law where Plaintiff, who is

not a “consumer” as defined in the FDCPA, lacks standing to assert claims

under §§ 1692b or 1692c?

      MMCC’s Answer:          Yes

      2.    Whether Plaintiff has failed to specifically plead, much less

show, that MMCC repeatedly or continuously contacted Plaintiff with the

intent to annoy, abuse, or harass her in violation of § 1692d?

      MMCC’s Answer:          Yes

      3.    Whether Plaintiff’s claims of alleged violations of the Michigan

Occupation Code (“MOC”), M.C.L. § 339.901, et seq. (Count II) are without

merit both factually and as a matter of law, where Plaintiff’s claims under §§

339.919(1)(a) and (b) parallel her failed claims under the FDCPA and the

unrefuted proofs establish no violation of § 339.915q?

      MMCC’s Answer:          Yes




                                      3
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.207 Filed 08/04/21 Page 4 of 21




I.    INTRODUCTION

      Plaintiff alleges MMCC violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq. and Michigan Occupation Code

(“MOC”) § 339.901, et seq. during a handful of calls it made to and

received from Plaintiff over the course of several years in accordance with

Plaintiff’s consent and her adult son Thomas Peiffer’s (sometimes “Mr.

Peiffer’s”) express authorization. Despite multiple amendments to the

complaint and Plaintiff’s shifting legal theories, discovery has now ended

and Plaintiff’s claims still fail as a matter of law.

      MMCC is entitled to summary judgment as to Plaintiff’s claims under

§ 1692b because there is no independent cause of action under this

section, which aims to protect the “consumer” by and through §1692c, not a

third-party such as Plaintiff. Although Plaintiff did not plead claims under

§1692d and/or d(5) specifically, such claims also lack merit because there

is no evidence that MMCC engaged in harassing, oppressive or abusive

conduct at any time. Additionally, Plaintiff’s MOC claims fail because the

MOC claims mirror Plaintiff’s claims under the FDCPA and fail for the same

reasons Plaintiff’s FDCPA claims fail. MMCC also has policies and

procedures in place to avoid violations of the MOC. As further explained




                                         4
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.208 Filed 08/04/21 Page 5 of 21




below, MMCC is entitled to summary judgment on Plaintiff’s FDCPA and

MOC claims as a matter of law.

II.   STATEMENT OF MATERIAL FACTS

      Sometime prior to 2017, Baker College forwarded a debt owed by

Plaintiff’s adult son, Thomas Peiffer, to MMCC for collection (the “Debt”).

(ECF #10: Plaintiff’s First Amended Complaint, ¶ 8-9; ECF # 15-4: Account

Notes, Page ID 108).

      On February 27, 2017, Plaintiff called MMCC to discuss her son’s

Debt. (ECF # 15-4: Account Notes, Page ID 109; Exhibit 1: Transcription of

Telephone Calls, “Recording 1”, pages 2-3). Consistent with her training,

MMCC’s representative, Veronica Monroe, advised Plaintiff that she could

not speak with her regarding the Debt unless she first obtained her son’s

consent. (Id., see also, Exhibit 2: Deposition transcript of MMCC’s 30(b)(6)

representative, Greg Church (“Church Transcript”), page 14:12-24). After

several failed attempts, Plaintiff eventually reached her son using another

phone line. (Exh. 1, at page 9-10). Mr. Peiffer then joined the call between

MMCC’s representative and Plaintiff, and provided authorization to MMCC

to discuss the Debt directly with Plaintiff. (ECF # 15-4: Account Notes,

Page ID 109; Exh. 1, pages 9-10). MMCC’s representative noted the

consent in the account notes, and continued the call with Plaintiff regarding



                                      5
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.209 Filed 08/04/21 Page 6 of 21




her son’s Debt. (ECF # 15-4: Account Notes, Page ID 109; Exh. 1: Call

Transcripts, pages 10-13). The call was at all times cordial but no

resolution was reached. (Exh. 1, pages 2-13).

      On May 2, 2017, MMCC called Plaintiff again to discuss the Debt with

her or her son. (ECF # 15-4, Page ID 111; Exh. 1: Call Transcripts,

“Second Recording”, at pgs. 13-25). During this call, MMCC’s

representative reminded Plaintiff that he was calling her based on her prior

consent and her son’s authorization. (ECF # 15-4: Page ID 111; Exh. 1, at

pg. 14). MMCC’s representative discussed payment options with Plaintiff,

among other things, and he eventually agreed, at Plaintiff’s request, to

obtain an itemized statement from Baker College to validate the Debt. (ECF

# 15-4, Page ID 111; Exh. 1, at pgs. 14-25). At the conclusion of this call,

MMCC’s representative advised Plaintiff that he would “stay in contact with

her[]” regarding the Debt (Exh. 1, at pg. 25). Plaintiff agreed to this course

of action (“sounds good”) and the call ended. Id. By all accounts, this call

was also extremely cordial (Exh. 1, at pgs. 14-25).

      On May 23, 2017, following MMCC’s receipt of the itemized

statement, MMCC’s representative attempted to call Plaintiff back but she

did not answer the phone. (ECF # 15-4, Page ID 111).




                                       6
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.210 Filed 08/04/21 Page 7 of 21




     One week later, on May 30, 2017, MMCC’s representative again tried

to call Plaintiff back but she did not answer the phone. (ECF # 15-4, Page

ID 111).

     The following week, on June 6, 2017, MMCC’s representative

reached Plaintiff by phone and she indicated that she was going to try and

get the Debt waived for “medical reasons”. (Id.) Because the Debt was

never waived by Baker College or resolved directly with MMCC, the matter

was eventually transferred to MMCC’s legal department for possible

placement with outside counsel. (Exh. 2, at pgs. 61-62).

     On February 20, 2019, a representative of MMCC’s legal department

contacted Plaintiff prior to placement of the Debt with outside counsel.

(ECF # 15-4: Page ID 112). Plaintiff told MMCC’s legal representative that

her son was still unemployed and the call was concluded. (Id.)

     On December 12, 2019, Plaintiff contacted MMCC to discuss

placement of the Debt with outside collections counsel. (ECF # 15-4: Page

ID 113). Plaintiff advised MMCC’s representative that if the matter against

her son was pursued any further, she would get her attorney and show up

in court to dispute that service of process had been made on her son. (Id.)




                                      7
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.211 Filed 08/04/21 Page 8 of 21




       A default judgment was eventually entered against Plaintiff’s son by

the State of Michigan’s 70th Judicial District Court on or about March 20,

2020. (Exhibit 3: Judgment).

       On October 9, 2020, Plaintiff called MMCC and demanded to know all

dates and times that MMCC had previously contacted her. (Exhibit 4: Final

Page from Account Notes omitted from ECF #15-4). Several days later,

Plaintiff’s present counsel sent a draft complaint to MMCC along with an

offer to settle Plaintiff’s “claims”. (Id.).

III.   ARGUMENT AND AUTHORITIES

       A.    Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56, summary judgment is proper

if the moving party “shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). In deciding a motion brought under Rule 56, the Court must view

the evidence in a light most favorable to the nonmoving party. See Pack v.

Damon Corp., 434 F.3d 810, 813 (6th Cir. 2006). The non-moving party,

however, may not rely on mere allegations or denials, but instead must “cit[e]

to particular parts of materials in the record” as establishing that one or more

material facts are “genuinely disputed.” Fed. R. Civ. P. 56(c)(1). To overcome

a well-supported motion for summary judgment, the non-moving party “must



                                               8
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.212 Filed 08/04/21 Page 9 of 21




do more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986).

      As demonstrated below, the undisputed material facts in this case

mandate entry of summary judgment in favor of MMCC.

      B.    MMCC is Entitled to Summary Judgment as to Plaintiff’s
            FDCPA Claim

            1. Plaintiff’s claim under §1692b fails as a matter of law because
               allegations made under this section are not recognized as
               independent violations of the Act regardless of who brings
               them.
      Plaintiff alleges MMCC violated §1692b(3) when it contacted her,

pursuant to Plaintiff’s request and her son’s express authorization, to

discuss resolution of the Debt.

      Incredibly, Plaintiff’s First Amended Complaint (“FAC”) alleges that

Plaintiff “does not recall” being authorized by her son to discuss the Debt

with MMCC despite the fact that she participated in the call between

herself, MMCC, and her son during which such authorization was provided

and engaged in several inbound and outbound phone calls with MMCC,

thereafter, regarding resolution of the Debt. Yet, when asked about her

involvement in this matter during her deposition, Plaintiff had no problem




                                      9
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.213 Filed 08/04/21 Page 10 of 21




recalling why she was speaking with MMCC’s representatives regarding

her adult son’s debt:

      Q.· · Okay.· So we spoke earlier and you acknowledged that at
      some point Thomas asked that you help him figure out how to
      handle this Baker College debt.·Fair statement?
      A.· · Correct.

Exhibit 5: Transcript from Plaintiff’s deposition, 29:21-24.

      Q.    Okay.· All right.· As it relates to Merchants, is it your
      testimony that your son did authorize you to speak with
      Merchants about the Baker College debt?
      A.· · Yes.

Id., at 32:13-16.

      Despite acknowledging in her deposition that she was authorized to

discuss the Debt with MMCC and voluntarily did so several times, Plaintiff

maintains that MMCC was required to but did not follow the requirements of

§1692b during the few contacts MMCC had with Plaintiff over the years

and, therefore, MMCC is liable to Plaintiff under the FDCPA. Plaintiff’s

claims fail as a matter of law.

      Section 1692b provides, in relevant part:

      Any debt collector communicating with any person other than the
      consumer for the purpose of acquiring location information
      about the consumer shall-- . . .

      (1) identify himself, state that he is confirming or
      correcting location information concerning the consumer, and,
      only if expressly requested, identify his employer;



                                       10
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.214 Filed 08/04/21 Page 11 of 21




      (3) not communicate with any such person more than once
      unless requested to do so by such person or unless the debt
      collector reasonably believes that the earlier response of such
      person is erroneous or incomplete and that such person now has
      correct or complete location information.

15 U.S.C. §1692b(1) and (3) (emphasis added).

      Importantly, § 1692b does not create an independent private right of

action under the FDCPA. Litt v. Portfolio Recovery Assocs. LLC, 146 F.

Supp. 3d 857, 867 (E.D. Mich. 2015). A consumer may maintain an action

against a debt collector for a failure to adhere to the requirements of

§1692b, but the consumer must do so under 15 U.S.C.S. § 1692c(b). Id.

In other words, while a debt collector’s alleged noncompliance with § 1692b

may qualify as a violation of § 1692c(b) as to a “consumer”, allegations

made under § 1692b do not, in and of themselves, qualify as independent

violations of the Act with regard to persons such as Plaintiff. Id. This bar is

fatal to Plaintiff’s § 1692b claims as a matter of law. Id.

            2. Plaintiff is Not a Consumer and, Therefore, She Lacks
               Standing to Bring Claims Under §1692c
      Section 1692c(b) is, likewise, not helpful to Plaintiff because this

section is expressly limited to consumers. The FDCPA defines “consumer”

as “any natural person obligated or allegedly obligated to pay any debt.” 15

U.S.C.§ 1692a(3).

      Section 1692c(b) provides:


                                       11
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.215 Filed 08/04/21 Page 12 of 21




      (b) Communication with third parties. Except as provided in
      section 804 [15 USCS § 1692b], without the prior consent of the
      consumer given directly to the debt collector, or the express
      permission of a court of competent jurisdiction, or as reasonably
      necessary to effectuate a postjudgment judicial remedy, a debt
      collector may not communicate, in connection with the collection
      of any debt, with any person other than the consumer, his
      attorney, a consumer reporting agency if otherwise permitted by
      law, the creditor, the attorney of the creditor, or the attorney of
      the debt collector.

15 U.S.C. §1692c(b).

      The Sixth Circuit has expressly held that § 1692c, which applies to

“consumers” only, is more limited than other portions of the FDCPA which

extend to “any person.” Montgomery v. Huntington Bank, 346 F.3d 693,

696-97 (6th Cir. 2003); Kaniewski v. Nat’l Action Fin. Servs., 678 F. Supp.

2d 541, 545 (E.D. Mich. 2009). Thus, only “consumers” have standing to

sue for alleged violations under § 1692c, not “persons” such as Plaintiff. Id.

      In Montgomery, the Sixth Circuit unequivocally held that persons who

do not owe and are not alleged to owe an underlying debt do not have

standing to assert claims under § 1692c. Id. at 697. (“[T]he Defendants are

correct that [the plaintiff] lacks standing under § 1692c, as he is not a

consumer for purposes of the FDCPA.”); Kaniewski v. Nat’l Action Fin.

Servs., 678 F.Supp.2d at 545 (holding that plaintiff lacked standing to bring

a claim under § 1692c because he alleged that the defendant made several

calls to him attempting to collect a debt belonging to a different person).


                                      12
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.216 Filed 08/04/21 Page 13 of 21




      At all relevant times, Plaintiff knew that she was not “obligated or

allegedly obligated to pay any debt.” In fact, Plaintiff acknowledged as

much in the FAC, specifically alleging that her son was the “consumer”, not

Plaintiff. ECF 10: FAC at ¶ 8, PAGE ID 34. Plaintiff’s testimony also

confirmed as much:

      Q.· ·Okay.· You understood that they were -- that the debt was
      owed or alleged to be owed by your son and not you.· Correct?
      ·
      A.· ·Correct.

(Exhibit 5: Transcript of Plaintiff’s deposition at 44:20-22). Thus, even if

Plaintiff had asserted a claim under § 1692c – and she has not – Plaintiff

would lack standing to sue under this section because she has already

conceded she is not a “consumer” as defined in §§ 1692a(3) and she does

not fall within the broader definition of “consumer” set forth in § 1692c(d)

(which extends to the consumer’s spouse, the parent of a minor child, or a

guardian, executor, or administrator). The fact that Plaintiff voluntarily

interjected herself into the debt collection process to assist her adult son,

knowing full well that each call with MMCC was made for the purpose of

resolving the Debt owed by her son, does not change this result or

transform a handful of entirely lawful and cordial exchanges into violations

of the FDCPA.




                                       13
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.217 Filed 08/04/21 Page 14 of 21




            3. Even if Plaintiff Had Expressly Alleged Claims Under § 1692d
               – and She Has Not and Cannot Do So Now – Such Claims
               Lack Merit Because There is No Evidence that MMCC
               Engaged in Any Harassing, Oppressive, or Abusive Conduct
               towards Plaintiff.
      Although § 1692d is admittedly much broader than § 1692c and

extends to violations of this section alleged by any “person”, Plaintiff’s FAC

does not, in fact, expressly allege violations of § 1692d. In fact, Plaintiff has

already acknowledged as much, which is why Plaintiff affirmatively sought

leave from the Court to add a claim under § 1692d(5) just before the close

of discovery. (ECF #15: Plaintiff’s Motion to Amend FAC and Compel

Discovery). The Court correctly denied Plaintiff’s motion to add a claim under

§ 1692d(5), among other requested amendments, as both untimely and

prejudicial on his record. (ECF #24: Report and Recommendation). For

these reasons, alone, Plaintiff should not be permitted to argue a cause of

action under § 1692d(5) for the first time at the summary judgment phase.

      Even if the Court is, nevertheless, inclined to entertain a claim under §

1692d(5) so late in the case, any such claim would also fail for the simple

reason that Plaintiff, who bears the burden of proving any violation, has not

and cannot establish that MMCC contacted Plaintiff by phone “repeatedly or

continuously with intent to annoy, abuse, or harass” her. 15 U.S.C. § 1692d.




                                       14
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.218 Filed 08/04/21 Page 15 of 21




      Section 1692d prohibits a debt collector from engaging “in any

conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt”. This

prohibition extends to a non-exhaustive list of actions, including:

      (5) “causing a telephone to ring or engaging any person in
      telephone conversation repeatedly or continuously with intent
      to annoy, abuse, or harass any person at the called number.”

15 U.S.C. § 1692d(5) (emphasis added).

      The Sixth Circuit has made clear that “although the question of

‘whether conduct harasses, oppresses, or abuses will [ordinarily] be a

question for the jury . . . . Congress has indicated its desire for the courts to

structure the confines of § 1692d.’” Harvey v. Great Seneca Fin. Corp., 453

F.3d 324, 330 (6th Cir. 2006) (citing Montgomery, supra, at 700).

      Thus, simply alleging, in conclusory fashion, that one felt “harassed”

is not sufficient to create a material question of fact under 1692d. In fact, at

the summary judgment phase, Plaintiff cannot simply announce that MMCC

called her a couple times, as she has done here, and then speculate that

MMCC somehow intended to harass her. See, for e.g., Lashbrook v.

Portfolio Recovery Assoc., LLC, No. 2:11-cv-15624 (E.D. Mich. Aug.29,

2013) (finding 120 calls over a one-year period not sufficient to establish a

1692d violation); Pugliese v. Prof. Recovery Serv., Inc., No. 09-



                                       15
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.219 Filed 08/04/21 Page 16 of 21




12262, 2010 WL 2632562, at *9-10 (E.D. Mich. June 29, 2010) (concluding

that 350 calls made over an 8 month period, even after plaintiff repeatedly

asked defendant to cease contact, may have “annoy[ed]” plaintiff but it

does not prove that the calls were made to abuse or harass her); Saltzman

v I.C. System, Inc., No. 09-10096, 2009 WL 3190359, at *7 (E.D. Mich.

Sept. 30, 2009) (no material issue of fact precluding entry of judgment for

debt collector despite numerous calls to the plaintiff and the plaintiff's

alleged request for the calls to stop”). Plaintiff must identify specific actions

undertaken by MMCC which would have the natural consequence of being

harassing and abusive and were, in fact, taken by MMCC to harass or

abuse Plaintiff. Harvey, supra, at 330 (citation omitted).

      As an initial matter, there is no evidence in the record from which a

reasonable trier of fact could find that MMCC contacted Plaintiff

“repeatedly” and “continuously”. As other district courts in the Sixth Circuit

have observed, the term “repeatedly” means “calling with excessive

frequency under the circumstances... .” See, Gnesin v. Am. Profit

Recovery, No. 12-cv-12595, 2012 WL 5844686 (E.D. Mich. Nov 19, 2012)

(citation omitted). Similarly, the term “continuously” has been defined by

courts as “making a series of calls, one right after another.” Id. The handful

of calls made by MMCC, even when viewed in the light most favorable to



                                       16
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.220 Filed 08/04/21 Page 17 of 21




Plaintiff, do not include anything which would legally rise to the level of

harassment.

      There is also no evidence in the record from which a reasonable trier

of fact could infer that MMCC acted with the requisite "intent to annoy,

abuse, or harass" when it contacted Plaintiff. Content aside, there is

nothing in the record regarding the amount, frequency, or pattern of the

calls either which would indicate anything other than a good faith effort on

the part of MMCC to contact Plaintiff, pursuant to both Plaintiff and her

son’s request. Thus, no material question of fact remains for trial and

summary judgment is proper as to any claim that Plaintiff could or may

attempt to raise under § 1692d.

      C.    MMCC is Entitled to Summary Judgment as to Plaintiff’s
            MOC Claims

            1. Plaintiff’s claims under §§ 339.919(1)(a) and (b) fail as a
               matter of law

      Plaintiff asserts several conclusory claims under the MOC. Two of

these claims, those arising under MCL §§ 339.919(1)(a) and (b), parallel

Plaintiff’s claims under §1692b of the FDCPA. Because Plaintiff’s MOC

claims mirror her FDCPA claims, the MOC claims fail for the same reasons

that his claims under parallel provisions of the FDCPA fail.




                                       17
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.221 Filed 08/04/21 Page 18 of 21




      As set forth above, MMCC did not contact Plaintiff “for the purpose of

acquiring location information about the debtor” as expressly required by

both MCL § 339.919 and § 1692b of the FDCPA. MMCC contacted Plaintiff

to discuss the debt owed by Plaintiff’s son, as previously requested by

Plaintiff and expressly authorized by her son. Thus, §§ 339.919(1)(a) and

(b) are not applicable to the calls at issue based on the plain language

used in the MOC. Because there is no reason to treat these claims any

different than Plaintiff’s claims under § 1692b, summary judgment is proper

on these claims for the same reasons.

            2. Plaintiff’s § 339.915(q) claim fails because MMCC has
               policies and procedures in place to obtain authorization to
               communicate with third-parties such as Plaintiff and to cease
               further communications if and when requested.

      Plaintiff’ final claim, which was pled in a single, conclusory statement

(FAC, ¶ 50) and essentially abandoned by Plaintiff during discovery, fares

no better. As set forth above, MMCC has not engaged in any violations of

the MOC so there is no basis to conclude that MMCC lacks policies to

prevent such violations. But even if MMCC had violated the MOC in some

fashion – and MMCC did not – any such violation would have occurred

despite MMCC’s maintenance of policies and procedures to avoid such

violations, not because such policies and procedures do not in fact exist.




                                      18
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.222 Filed 08/04/21 Page 19 of 21




Mr. Church testified that MMCC has numerous policies and procedures in

place to ensure compliance with federal and state law. (Exh. 2, pg. 14).

Collectors are trained to obtain consent directly from the consumer before

discussing a debt with a third party. (Id.). Collectors are also trained to

notate such consent in MMCC’s business records, and cease further

communications if and when a party asks for calls to stop unless such calls

are otherwise permitted under existing law. (Exh. 2, pgs. 20:20-25; 21:1-6;

32:13-16). This testimony stands unrefuted and conclusively establishes

that MMCC has policies and procedures in place and, therefore, MMCC is

entitled to summary judgment on this claim, too.

III.   CONCLUSION

       For these reasons, the Court should grant Defendant Merchant &

Medical Credit Corporation, Inc.’s motion, enter summary judgment in its

favor on all claims, and award MMCC all further relief as is just and proper

under the circumstances.




                                       19
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.223 Filed 08/04/21 Page 20 of 21




Dated: August 4, 2021               Respectfully Submitted,

                                    /s/ Charity A. Olson
                                    Charity A. Olson (MI P68295)
                                    OLSON LAW GROUP
                                    P.O. Box 64
                                    Hartland, MI 48353
                                    Phone:       (734) 255-6908
                                    E-mail:      colson@olsonlawpc.com

                                    Attorneys for Defendant Merchants &
                                    Medical Credit Corp., Inc.




                                     20
Case 1:20-cv-13171-TLL-PTM ECF No. 26, PageID.224 Filed 08/04/21 Page 21 of 21




           LOCAL RULE 5.1 AND 7.1(d)(3) CERTIFICATION(S)

      I, Charity A. Olson, certify that this document complies with Local Rule

5.1(a), including double-spaced (except for quoted materials and footnotes);

at least one-inch margins on the top, sides, and bottom; consecutive page

numbering; and type size of all text and footnotes that is no smaller than 10-

1/2 characters per inch (for non-proportional fonts) or 14 point (for

proportional fonts). I also certify that this document is the appropriate length

pursuant to Local Rule 7.1(d)(3).



Dated: August 4, 2021                Respectfully Submitted,

                                     /s/ Charity A. Olson
                                     Charity A. Olson (MI P68295)
                                     OLSON LAW GROUP
                                     P.O. Box 64
                                     Hartland, MI 48353
                                     Phone:       (734) 255-6908
                                     E-mail:      colson@olsonlawpc.com


                        CERTIFICATE OF SERVICE

      I, Charity A. Olson, hereby state that on August 4, 2021, I electronically

filed the foregoing document with the Clerk of the Court using the ECF

system, which will send notification of such filing to all attorneys of record.

                             /s/ Charity A. Olson
                           Charity A. Olson P68295



                                       21
